DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on June 24, 2022 in which claims 1, 5-7, 10, 13 and 15-25 are presented for examination.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 10, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “the impact absorbing members” in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites limitation “the outermost layer of said adjacent pair of impact absorbing layers” in line 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites limitation “the innermost layer of said adjacent pair of impact absorbing layers” in line 24-25. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites limitation “the strip” in line 32. There is insufficient antecedent basis for this limitation in the claim.
 Claim 10 recites limitation “the envelopes of the adjacent pair of impact absorbing layers”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (2012/0151664) in view of Lammers et al. (3,818,508)[Lammers].
Regarding claim 20, Kirshon teaches, A helmet (53, [0044], figure 5) comprising: an inner shell for surrounding at least a portion of a wearer's cranium (“the inventive helmet 23, could also have one or more cushion layer 60, having an outer cushion wall 61, and an inner cushion wall 62. The cushion layer 60, could be placed as desired by the user and/or manufacturer, such as, between the helmet shell 50, and the intermediate layer 55, and/or the intermediate layer 55, and the liquid-gel impact reaction liner 20, and/or the liquid-gel impact reaction liner 20, and the head of the user 15, to name a few locations”, [0044], therefore, 60 surrounds at least a portion of a wearer’s cranium, figure 5); an outer shell surrounding the inner shell in outwardly spaced relation therefrom (“The inventive helmet shell 50, has an inner shell wall 52, and an outer shell wall 54”, [0044], therefore, as shown in figure 5, 50 surrounds 60 in outwardly spaced relation thereform); at least one impact absorbing layer disposed between the inner and outer shells, said impact absorbing layer comprising an envelope (“FIG. 6A is an exploded cut-away side view of a first embodiment of the inventive liquid-gel impact reaction liner 20, of this invention. The liquid-gel impact reaction liner 20, comprises a fluid sack layer 21, comprising one or more openings 22, a gel-liner outer wall 27, and a gel-liner inner wall 29”, [0044], “The materials used to construct liquid-gel impact reaction liner 20, can vary. The fluid sack layer or casing 21, comprising the gel-liner outer wall 27, gel-liner inner wall 29, and opening 22, preferably are made of a rigid material that is also elastic, such as, for example, a synthetic impact gel, a soy based impact gel, to name a few”, [0050], “The liquid or fluid 28, that is used for the liner 20, can vary in viscosity. Similarly, the thickness of the liquid or fluid 28, can be adjusted or tuned for speed of reaction time and/or stages. One or more liquid or fluid 28, that can be used within the fluid sack layer 21, could be a non-toxic, high viscosity, liquid, such as, for example, Propylene Glycol.  It should be appreciated that Propylene Glycol has antifreeze qualities, which would benefit cold temperature exposure and retention. It is also preferred that the gel be a thicker liquid so as to quickly absorb and dissipate the impact energy”, [0051], “Because the mechanical properties of the gel 28, can be more viscous than elastic, the gel 28, can provides a high level of energy absorption”, [0052], “The fluid sack layer 21, can be made from any suitable layer material 21…Desirable characteristics of the fluid sack layer 21, includes, good durability, stability, and visual appearance. It is preferred that the material of the fluid sack layer 21, have good flexibility, as indicated by a low modulus, in order to be easily moldable and flexible”, [0053], “the first reaction of the liquid-gel impact reaction liner 20, is to allow the liquid or fluid or gel 28, inside the gel casing or fluid sack layer 21, to travel away from the impact zone at a rapid pace. This movement of the fluid 28, away from the impact zone increases the volume displacement in surrounding connected chambers. This movement of the fluid 28, inside the gel casing or fluid sack layer 21, displaces the square inches of contact to as big as an area as possible, exponentially dividing the energy of the impact evenly through the entire helmet 10, and thus fluid or gel sack shape 49, containing the fluid or gel 28, changes just after impact, as the gel distributes the incoming energy, due to the impact or crash, to other locations within the fluid sack layer 21. This distribution of impact energy reduces the trauma to the head of the user 15, while distributing and dissipating the impact energy from the impact or crash. This distribution of impact energy is achieved in several ways, such as, for example, having the openings 22, elastically reduce their size near the impact zone, while expanding the size of the opening 22, at locations further away from the impact zone, as clearly seen in FIG. 4, in the shapes of the gel or fluid sack shape 49, containing the fluid or gel 28, at various locations near and away from the point of impact 17. It is preferred that the compression chambers that are formed between the donut hole openings 22, are laid out in a staggered formation. This allows the liquid or gel or fluid 28, to flow rapidly on a woven like course away from point of original impact 17, over the surface 19. This displaces the kinetic energy that the liquid-gel impact reaction liner 20, has begun to absorb. As one can see at the point of impact 17, the liquid containment chambers contract due to the dispersion of the liquid 28, during this stage, this is more clearly seen when one observes that the hole or opening 42, and the shapes of the gel or fluid sack 49, containing the fluid or gel 28, have changed shape compared to the shape of the previous fluid or gel sack 48, containing the fluid or gel 28, around the hole or opening 22. As one can see at the point of impact 17, the compression chambers are compressing the fluid sack layer 21, so as to expand the fluid sack layer 21, and reduce the size of the donut hole 22, at the point closest to the impact zone 17, while the size of the donut hole 22, contracts at other locations, away from the point of impact 17, as fluid 28, has moved to those locations. The liquid or gel 28, reacts by traveling away from impact zone 17, at a rapid pace evenly, and in all different directions, within the fluid sack layer 21, due to the displacement and distribution of the liquid or gel 28”, [0043],  therefore, at least one 20 is disposed between 60 and 50, 20 comprises 27/29, figures 5), and a plurality of balloons disposed internally within said envelope in a free-floating condition thereinside (a plurality of 21 (containing 28) is disposed internally within 27/29 in a free-floating condition thereinside, figures 5 and 6A).
Kirshon fails to teach, said outer shell being non-rigid to enable localized deformation thereof under impact. 
Lammers, a multi layered helmet, teaches, said outer shell being non-rigid to enable localized deformation thereof under impact (“In the drawing, the outer shell 5 is shown as having an enlarged area or flange 6 near the outer edge of the outer shell”, Col. 1 ln. 53-55, “The outer shell has been described as being nonrigid and semi-flexible in nature”, Col. 2 ln. 6-7, “An object of this invention is to provide a protective headgear wherein the outer shell is nonrigid and is capable of acting as an energy absorber through compression of itself as well as a noise absorber and a heat insulating means.  A further object is to provide a protective headgear that is lighter in weight than that normally obtained with the rigid outer shell member”, Col. 1 ln. 40-47, therefore, 5 being non-rigid to enable localized deformation thereof under impact, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer shell of Kirshon as being non-rigid to enable localized deformation thereof under impact as taught by Lammers in order to provide an outer shell that “is nonrigid and is capable of acting as an energy absorber through compression of itself as well as a noise absorber and a heat insulating means.  A further object is to provide a protective headgear that is lighter in weight than that normally obtained with the rigid outer shell member”, Col. 1 ln. 40-47.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (2012/0151664) in view of Lammers et al. (3,818,508)[Lammers] in view of Zhang et al. (2018/0057977)[Zhang].
Regarding claim 21, the combined references teach, each balloon (Kirshon, 21, figures 3-6A).
The combined references fail to teach, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand.
Zhang, a sleeve for providing impact protection, Abstract, [0010], teaches, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand (“In FIG. 1, the sleeve 10 is shown disposed about an elongate member 12 to be protected, with the sleeve 10 shown in a second, diametrically shrunken, fully assembled state about the elongate member 12, referred to hereafter as, assembled state, shrunken state and/or second state… The sleeve 10 has an elongate, knitted wall 14 having a circumferentially continuous, tubular outer periphery, also referred to as outer surface 15, and an inner surface 16 bounding an inner cavity 17 extending along a central longitudinal axis 18 between opposite open ends 20, 22.  It is to be understood that by being circumferentially continuous and tubular, that the sleeve 10 does not have lengthwise extending free side edges, such as would be found in a wrappable sleeve, and thus, the sleeve 10 is not capable of being opened along its length…Then, with the sleeve 10 properly positioned along the elongate member 12, the sleeve 10 is heated to a sufficient temperature to cause the shrinkable yarns 24 to shrink lengthwise, thereby causing the wall 14 to constrict significantly in diameter into close, snug abutment with an outer surface of the elongate member 12…Other benefits, aside from not needing a wide assortment of differently sized sleeves for each different application include, not needing secondary fasteners to maintain the sleeve 10 in fixed relation to the elongate member 12 due to the wall 14 becoming shrunk into a snug fit about the elongate member 12, providing enhanced impact protection to the elongate member 12 due to the altered configuration of at least a portion of the non-shrinkable yarn 26, minimizing the outer envelope of the shrunken sleeve 10, among others”, [0055], “Upon disposing the elongate member 12 through the cavity 17, the wall 14 can be activated to shrink into close fit, snug abutting relation about the elongate member 12 (FIG. 1) via selected application of at least one of heat, fluid, and ultraviolet radiation, depending on the type of shrinkable yarn 24 used. Accordingly, the sleeve 10 becomes fixed and located about the elongate member 12 against axial dislocation without need of secondary fixation mechanisms, thereby doing away for the need for clamps, straps, tape, or the like.  Further yet, the knit wall 14 becomes densified upon being shrunken, and thus, the protective attributes of the wall 14, such as impact resistance, abrasion resistance, impermeability, among other things, are greatly increased”, [0056], therefore, 10 disposed circumferentially around 12, 10 having lesser radial expandability than 12, and also having 20 and 22 through which 12 can extend).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the balloon of Kirshon the outer sleeve as taught by Zhang in order to provide an outer sleeve for the balloon that provides “the protective attributes of the wall 14, such as impact resistance, abrasion resistance, impermeability, among other things, are greatly increased”, [0056].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (2012/0151664) in view of Lammers et al. (3,818,508)[Lammers] in view of Larrabee (2017/0188648).
Regarding claim 21, the combined references teach, each balloon (Kirshon, 21, figures 3-6A).
While Kirshon discloses each 21 is filled with 28, “The liquid or fluid gel layer 28, could be made from a non-foam elastomer 28, such as the class of materials known as viscoelastic polymers or silicone gels…Some of the gels 28, that can be used according to the present invention can be thermoplastic elastomers (elastomeric materials), such as, materials made from many polymeric families, including but not limited to the Kraton family of styrene-olefin-rubber block copolymers, thermoplastic polyurethanes, thermoplastic poly olefins, polyamides, polyureas, polyesters and other polymer materials that reversibly soften as a function of temperature”, [0052], and “The fluid or gel 28, could also be an energy absorbing polymeric compound 28, and which may be comprised of most any polymeric gel 28. The gel or fluid 28, incorporated inside the fluid or gel sack 21, is preferably both viscoelastic and shock-attenuating”, [0060], the combined references fail to teach, wherein each balloon is a gas-filled balloon.
Larrabee, a helmet with multiple layers, Abstract, teaches, wherein each balloon is a gas-filled balloon (“Each dome is in this case a sealed cell filled with a fluid such as air, and is compressible by virtue of elastic walls that flatten and stretch under impact load and recover when the load is relieved”, [0110], figure 13, therefore, each 130 (balloon) is a gas-filled balloon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the balloon of Kirshon as being gas-filled as taught by Larrabee in order to provide the balloon that is “compressible by virtue of elastic walls that flatten and stretch under impact load and recover when the load is relieved”, [0110].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (2012/0151664) in view of Lammers et al. (3,818,508)[Lammers] in view of Zhang et al. (2018/0057977)[Zhang] in view of Larrabee (2017/0188648).
Regarding claim 24, the combined references teach, each balloon (Kirshon, 21, figures 3-6A).
While Kirshon discloses each 21 is filled with 28, “The liquid or fluid gel layer 28, could be made from a non-foam elastomer 28, such as the class of materials known as viscoelastic polymers or silicone gels…Some of the gels 28, that can be used according to the present invention can be thermoplastic elastomers (elastomeric materials), such as, materials made from many polymeric families, including but not limited to the Kraton family of styrene-olefin-rubber block copolymers, thermoplastic polyurethanes, thermoplastic poly olefins, polyamides, polyureas, polyesters and other polymer materials that reversibly soften as a function of temperature”, [0052], and “The fluid or gel 28, could also be an energy absorbing polymeric compound 28, and which may be comprised of most any polymeric gel 28. The gel or fluid 28, incorporated inside the fluid or gel sack 21, is preferably both viscoelastic and shock-attenuating”, [0060], the combined references fail to teach, wherein each balloon is a gas-filled balloon.
Larrabee, a helmet with multiple layers, Abstract, teaches, wherein each balloon is a gas-filled balloon (“Each dome is in this case a sealed cell filled with a fluid such as air, and is compressible by virtue of elastic walls that flatten and stretch under impact load and recover when the load is relieved”, [0110], figure 13, therefore, each 130 (balloon) is a gas-filled balloon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the balloon of Kirshon as being gas-filled as taught by Larrabee in order to provide the balloon that is “compressible by virtue of elastic walls that flatten and stretch under impact load and recover when the load is relieved”, [0110].

Allowable Subject Matter
Claims 18 and 19 are allowed.


Response to Arguments
Applicant' s arguments, filed June 24, 2022, with respect to the rejection(s) of claim(s) 20 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. Applicant' s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
In response to Applicant’s argument that:
“Claim 20 is amended to remove recitation of the outer sleeve, and instead recite that the balloons are disposed internally within an envelope in a free-floating condition thereinside, thereby distinguishing over the cited combination of references, as per the foregoing remarks about how Mestas' elastomeric elements 220, 330 are not free floating, and would be unsuitable for their intended purpose if detached from the envelope walls of their respective bladders.”

	Examiner respectfully disagrees. In this case, Examiner has not used Mestas to teach the claimed limitations as argued, and Applicant's arguments on page 12 is not commensurate with the claim as no such rejection was presented. Therefore, applicant’s arguments are unpersuasive.
Applicant fails to form a specific argument against the applicability of the Kirshon, Lammers and Zhang, references in the extant prior art rejection. The Kirshon, Lammers and Zhang, references are relied on in the instant prior art rejection.



					Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2009/0077723 by Mead et al. discloses a shock absorbing envelope with a plurality of balloons free-floating within the envelope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732